EXHIBIT 10.1
 
Partners for Growth
 
Loan and Security Agreement
 
 

Borrower: St. Bernard software, Inc.     Address: 15015 Avenue of Science, San
Diego, CA 92128     Date: July 21, 2008

 
THIS LOAN AND SECURITY AGREEMENT is entered into on'the above date between
PARTNERS FOR GROWTH II, L.P. ("PFG"), whose address is 180 Pacific Avenue, San
Francisco, CA 94111 and the borrower(s) named above (jointly and severally, the
"Borrower"), whose chief executive office is located at the above address
("Borrower's Address"). The Schedule to this Agreement (the "Schedule") being
signed by the parties concurrently, is an integral part of this Agreement.
(Definitions of certain terms used in this Agreement are set forth in Section 8
below.)
 
1. LOANS.
 
1.1 Loans. PFG will make loans to Borrower (the "Loans") up to the amounts (the
"Credit Limit") shown on the Schedule, provided no Default or Event of Default
has occurred and is continuing, and subject to deduction of Reserves for accrued
interest and such other Reserves as PFG may establish in accordance with the
definition thereof.
 
1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the rate shown on the Schedule, except where expressly set forth to the
contrary in this Agreement. Interest shall be payable monthly, on the first day
of each month for interest accrued during the prior month. Interest may, in
PFG's discretion, be charged to Borrower's loan account, and the same shall
thereafter bear interest at the same rate as the other Loans. Regardless of the
amount of the Obligations that may be outstanding from time to time, Borrower
shall pay PFG minimum monthly interest during the term of this Agreement in the
amount set forth on the Schedule (the "Minimum Monthly Interest").
 
1.3 Overadvances. If, at any time or for any reason, the total of all
outstanding Loans and all other monetary Obligations exceeds the Credit Limit
(an "Overadvance"), Borrower shall immediately pay the amount of the excess to
PFG, without notice or demand. Without limiting Borrower's obligation to repay
to PFG the amount of any Overadvance, Borrower agrees to pay PFG interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.
 
1.4 Fees. Borrower shall pay PFG the fees shown on the Schedule, which are in
addition to all interest and other sums payable to PFG and are not refundable.
 
1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to PFG by
facsimile or telephone. Loan requests may also be made by Borrower by email, but
the same shall not be deemed made until PFG acknowledges receipt of the same by
email or otherwise in writing. PFG's obligation to consider a Loan request shall
be subject to its receipt of such reports, certificates and other information as
may be set forth in the Schedule. Loan requests received after 12:00 Noon
Pacific time will not be deemed received by PFG until the next Business Day. PFG
may rely on any telephone request for a Loan given by a person whom PFG believes
in good faith is an authorized representative of Borrower, and Borrower will
indemnify PFG for any loss PFG suffers as a result of that reliance, except for
any loss caused by the gross negligence or willful misconduct of PFG.
 
1.6 Late Fee. If any payment of accrued interest for any month is not made
within three business days after the date a bill therefor is sent by PFG to
Borrower, or if any payment of principal or any other payment is not made within
three Business Days after the date due, Borrower shall pay PFG a late payment
fee equal to 5% of the amount of such late payment. The provisions of this
paragraph shall not be construed as PFG's consent to Borrower's failure to pay
any amounts when due, and PFG's acceptance of any such late payments shall not
restrict PFG's exercise of any remedies arising out of any such failure.
 
-1-

--------------------------------------------------------------------------------


 
2. SECURITY INTEREST.
 
2.1 Grant of Security Interest. To secure the payment and performance of all of
the Obligations when due, Borrower hereby grants to PFG a security interest in
all of the following (collectively, the "Collateral"): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; and any and all claims, rights and interests in any of the above, and
all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Borrower's books relating to any and all of the above. Collateral
shall not include any equipment that now or hereafter is purchase-money financed
by a Permitted Lien. Borrower hereby authorizes PFG to file financing
statements, without notice to Borrower, with all appropriate jurisdictions in
order to perfect or protect PFG's interests or rights hereunder, which financing
statements may show the Collateral as "all assets of Debtor" or words of similar
effect, or as being of equal or lesser scope, or with greater detail, all in
PFG's discretion.
 
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.
 
In order to induce PFG to enter into this Agreement and to make Loans, Borrower
represents and warrants to PFG as follows, and Borrower covenants that the
following representations will continue to be true, and that Borrower will at
all times comply with all of the following covenants, throughout the term of
this Agreement and until all Obligations have been paid and performed in full:
 
3.1 Corporate Existence and Authority. Borrower is and will continue to be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Borrower is and will continue to be qualified
and licensed to do business in all jurisdictions in which any failure to do so
would result in a Material Adverse Change. The execution, delivery and
performance by Borrower of this Agreement, and all other documents contemplated
hereby (i) have been duly and validly authorized, (ii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles and by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to creditors' rights generally), (iii) do not violate
Borrower's articles or certificate of incorporation, or Borrower's by-laws, or
any law or any material agreement or instrument which is binding upon Borrower
or its property, and (iv) do not constitute grounds for acceleration of any
material indebtedness or obligation under any agreement or instrument which is
binding upon Borrower or its property.
 
3.2 Name; Trade Names and Styles. As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name, as set forth in
its Articles or Certificate of Incorporation. Listed in the Representations are
all prior names of Borrower and all of Borrower's present and prior trade names
as of the date hereof. Borrower shall give PFG 30 days' prior written notice
before changing its name or doing business under any other name Borrower has
complied, and will in the future comply, in all material respects, with all laws
relating to the conduct of business under a fictitious business name, if
applicable to Borrower.
 
3.3 Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower's chief executive
office. In addition, as of the date hereof,Borrower has places of business and
Collateral is located only at the locations set forth in the Representations.
Borrower will give PFG at least 30 days prior written notice before opening any
additional place of business, changing its chief executive office, or moving any
of the Collateral to a location other than Borrower's Address or the locations
set forth in the Representations, except that Borrower may maintain sales
offices in the ordinary course of business at which not more than a total of
$25,000 fair market value of Equipment is located.
 
3.4 Title to Collateral; Perfection; Permitted Liens.
 
(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower.
The Collateral now is and will remain free and clear of any and all liens,
charges, security interests, encumbrances and adverse claims, except for
Permitted Liens. PFG now has, and will continue to have, a first-priority
perfected and enforceable security interest in all of the Collateral, subject
only to the Permitted Liens, and Borrower will at all times defend PFG and the
Collateral against all claims of others.
 
(b) Borrower has set forth in the Representations all of Borrower's Deposit
Accounts, and Borrower will give PFG five Business Days advance written notice
before establishing any new Deposit Accounts and will cause the institution
where any such new Deposit Account is maintained to execute and deliver to PFG a
control agreement in form sufficient to perfect PFG's security interest in the
Deposit Account and otherwise satisfactory to PFG in its good faith business
judgment.
 
-2-

--------------------------------------------------------------------------------


 
(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting, and in which the
potential recovery exceeds $100,000, Borrower shall promptly notify PFG thereof
in writing and provide PFG with such information regarding the same as PFG shall
request (unless providing such information would waive the Borrower's
attorney-client privilege). Such notification to PFG shall constitute a grant of
a security interest in the commercial tort claim and all proceeds thereof to
PFG, and Borrower shall execute and deliver all such documents and take all such
actions as PFG shall request in connection therewith.
 
(d) None of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture. Borrower is not and
will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower's
right to remove any Collateral from the leased premises. Whenever any Collateral
in excess of $10,000 is located upon premises in which any third party has an
interest, Borrower shall, whenever requested by PFG, use commercially reasonable
efforts to cause such third party to execute and deliver to PFG, in form
acceptable to PFG, such waivers and subordination as PFG shall specify in its
good faith business judgment. Borrower will keep in full force and effect, and
will comply with all material terms of, any lease of real property where any of
the Collateral now or in the future may be located.
 
3.5 Maintenance of Collateral. Borrower will maintain the Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will promptly advise PFG in
writing of any material loss or damage to the Collateral.
 
3.6 Books and Records. Borrower has maintained and will maintain at Borrower's
Address complete and accurate books and records, comprising an accounting system
in accordance with GAAP.
 
3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to PFG have been, and will be, prepared in conformity
with GAAP and now and in the future will fairly present the results of
operations and financial condition of Borrower in all material respects, in
accordance with GAAP, at the times and for the periods therein stated. All
financial projections that have been provided by or on behalf of the Borrower to
PFG were prepared in good faith based on reasonable assumptions (it being
understood that such projections are subject to significant uncertainties and
contingencies beyond the Borrower's control, and that no assurance can be given
that the projections will be realized). Between the June 30, 2008 financial
statement provided to PFG and the date hereof,there has been no Material Adverse
Change.
 
3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required tax returns and reports, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
Borrower may, however, defer payment of any of the foregoing which are contested
by Borrower in good faith, provided that Borrower (i) contests the same by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies PFG in writing of the commencement of, and any material development in,
the proceedings, and (iii) posts bonds or takes any other steps reasonably
required to keep the same from becoming a lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower. Borrower has paid, and shall continue to pay all amounts necessary
to fund all present and future pension, profit sharing and deferred
com­pensation plans in accordance with their terms, and Borrower has not and
will not withdraw from participation in, permit partial or complete termination
of, or permit the occurrence of any other event with respect to, any such plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
 
3.9 Compliance with Law. Borrower has, to the best of its knowledge, complied,
and will comply, in all material respects, with all provisions of all foreign,
federal, state and local laws and regulations applicable to Borrower, including,
but not limited to, those relating to Borrower's ownership of real or personal
property, the conduct and licensing of Borrower's business, and all
environmental matters.
 
3.10 Litigation. There is no claim, suit, litigation, proceeding or
investigation pending or (to best of Borrower's knowledge) threatened against or
affecting Borrower in any court or before any governmental agency, other then
disclosed within the Representations, (or any basis therefor known to Borrower)
which could reasonably be expected to result, either separately or in the
aggregate, in any Material Adverse Change. Borrower will promptly inform PFG in
writing of any claim, proceeding, litigation or investigation in the future
threatened or instituted against Borrower involving any single claim of $50,000
or more, or involving $100,000 or more in the aggregate.
 
3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for lawful
business purposes. Borrower is not purchasing or carrying any "margin stock" (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
and no part of the proceeds of any Loan will be used to purchase or carry any
"margin stock" or to extend credit to others for the purpose of purchasing or
carrying any "margin stock."
 
-3-

--------------------------------------------------------------------------------


 
3.12 No Default. At the date hereof, no Default or Event of Default has
occurred, and no Default or Event of Default will have occurred after giving
effect to any Loans being made concurrently herewith.
 
3.13 Protection and Registration of Intellectual Property Rights. Borrower
shall: (a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise PFG in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower's business to be abandoned, forfeited or dedicated
to the public without PFG's written consent. If Borrower decides to register any
copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide PFG with at least fifteen (15) days prior written notice of its
intent to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement or such other documents as PFG may reasonably request to maintain the
perfection and priority of PFG's security interest in the copyrights or mask
works intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to PFG a copy of the application(s) filed with the United States
Copyright Office together with evidence of the recording of the intellectual
property security agreement necessary for PFG to maintain the perfection and
priority of its security interest in such copyrights or mask works. Borrower
shall provide written notice to PFG of any application filed by Borrower in the
United States Patent and Trademark Office for a patent or to register a
trademark or service mark within 30 days after any such filing.
 
3.14 Domain Rights and Related Matters. Borrower (a) is the sole record, legal
and beneficial owner of all domain names and domain name rights used in
connection with its business and that of its Subsidiaries, free and clear of any
rights or claims of any third party; (b) represents and warrants that the
information provided in the Representations with respect to domain names and
ownership thereof, domain registry, domain servers, location and administrative
contact information, web hosting and related services and facilities
(collectively, "Domain Rights") is true, accurate and complete and Borrower
shall promptly notify PFG of any changes to such information; (c) shall maintain
all Domain Rights in full force and effect so long as any Obligations remain
outstanding; (d) shall, upon request of PFG, notify such third parties
(including domain registrars, hosting companies and internet service providers)
of PFG's security interest in Borrower's Domain Rights; and (e) promptly advise
PFG in writing of any disputes or infringements of its Domain Rights.
 
4. ACCOUNTS.
 
4.1 Representations Relating to Accounts. Borrower represents and warrants to
PFG as follows: Each Account with respect to which Loans are requested by
Borrower shall, on the date each Loan is requested and made, (i) represent an
undisputed bona fide existing unconditional obligation of the Account Debtor
created by the sale, delivery, and acceptance of goods or the rendition of
services, or the non-exclusive licensing of Intellectual Property, in the
ordinary course of Borrower's business, and (ii) meet the Minimum Eligibility
Requirements set forth in Section 8 below.
 
4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to PFG as follows: All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct in all material respects and all
such invoices, instruments and other documents and all of Borrower's books and
records are and shall be genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. To the best of Borrower's knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.
 
4.3 Documents Relating to Accounts. If requested by PFG, Borrower shall furnish
PFG with copies (or, at PFG's request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts, and Borrower warrants
the genuineness of all of the foregoing. Borrower shall also furnish to PFG an
aged accounts receivable trial balance as provided in the Schedule. In addition,
subject to the rights of the Senior Lender, Borrower shall deliver to PFG, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.
 
4.4 Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Subject to the rights of the Senior Lender, PFG may, in its good
faith business judgment, require that all proceeds of Collathral be deposited by
Borrower into a lockbox account, or such other "blocked account" as PFG may
specify, pursuant to a blocked account agreement in such form as PFG may specify
in its good faith business judgment.
 
-4-

--------------------------------------------------------------------------------


 
4.5. Remittance of Proceeds. Subject to the rights of the Senior Lender, all
proceeds arising from the disposition of any Collateral shall be delivered, in
kind, by Borrower to PFG in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations in such order as PFG shall determine; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to PFG (i) the proceeds of Accounts arising in the
ordinary course of business, or (ii) the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm's length
transaction for an aggregate purchase price of $100,000 or less (for all such
transactions in any fiscal year). Borrower agrees that it will not commingle
proceeds of Collateral (other than those described in subclauses (i) and (ii),
above) with any of Borrower's other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for PFG, except as set forth above, and subject to the rights of the
Senior Lender. Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.
 
4.6 Disputes. Borrower shall notify PFG promptly of all disputes or claims in
excess of $25,000 relating to Accounts. Borrower shall not forgive (completely
or partially), compromise or settle any Account for less th n payment in full,
or agree to do any of the foregoing, except that Borrower may do so, provided
that: (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, and in arm's length transactions, which are
reported to PFG on the regular reports provided to PFG; (ii) no Default or Event
of Default has occurred and is continuing; and (iii) taking into account all
such discounts, settlements and forgiveness, the total outstanding Loans will
not exceed the Credit Limit.
 
4.7 Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
determine the reason for such return and promptly issue a credit memorandum to
the Account Debtor in the appropriate amount. In the event any attempted return
occurs after the occurrence and during the continuance of any Event of Default,
Borrower shall hold the returned Inventory in trust for PFG, and promptly notify
PFG of the return of the Inventory.
 
4.8 Verification. PFG may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or PFG or such other name as PFG may choose. PFG will use reasonable
efforts to provide advance notice of any such verification efforts.
 
4.9 No Liability. PFG shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof nor shall PFG be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve PFG from
liability for its own gross negligence or willful misconduct.
 
5. ADDITIONAL DUTIES AND COVENANTS OF BORROWER
 
5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.
 
5.2 Insurance. Borrower shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to PFG, in such form and amounts as PFG may reasonably
require and as are customary and in accordance with standard practices for
Borrower's industry and locations, and Borrower shall provide evidence of such
insurance to PFG. All such insurance policies shall name PFG as an additional
loss payee, and shall contain a lenders loss payee endorsement in form
reasonably acceptable to PFG. Upon receipt of the proceeds of any such
insurance, subject to the rights of the Senior Lender, PFG shall apply such
proceeds in reduction of the Obligations as PFG shall determine in its good
faith business judgment, except that, provided no Default or Event of Default
has occurred and is continuing, PFG shall release to Borrower insurance proceeds
with respect to Equipment totaling less than $100,000, which shall be utilized
by Borrower for the replacement of the Equipment with respect to which the
insurance proceeds were paid. PFG may require reasonable assurance that the
insurance proceeds so released will be so used. If Borrower fails to provide or
pay for any insurance, PFG may, but is not obligated to, obtain the same at
Borrower's expense. Borrower shall promptly de­liver to PFG copies of all
material reports made to insurance companies.
 
-5-

--------------------------------------------------------------------------------


 
5.3 Reports. Borrower, at its expense, shall provide PFG with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower (including budgets, projections, operating plans and other financial
documentation), as PFG shall from time to time specify in its good faith
business judgment.
 
5.4 Access to Collateral, Books and Records. At reasonable times, and on three
Business Day's notice, PFG, or its agents, shall have the right to inspect the
Collateral, and the right to audit and copy Borrower's books and records. So
long as no Default or Event of Default has occurred and is continuing, PFG may
audit Borrower's books and records only once per calendar year. The foregoing
inspections and audits shall be at Borrower's expense and the charge therefor
shall be $750 per person per day (or such higher amount as shall represent PFG's
then current standard charge for the same), plus reasonable out-of-pocket
expenses. Notwithstanding the foregoing, if no Default or Event of Default has
occurred and is continuing, Borrower shall not be required to disclose to PFG
any document or information (i) where disclosure is prohibited by applicable law
or any agreement binding on Borrower, or (ii) is subject to attorney-client or
similar privilege or constitutes attorney work product. If Borrower is
withholding any information under the preceding sentence, it shall so advise PFG
in writing, giving PFG a general description of the nature of the information
withheld.
 
5.5 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, without PFG's prior written consent (which shall be a matter of its
good faith business judgment and shall be conditioned on Borrower then being in
compliance with the terms of this Agreement), do any of the following:
 
(i) permit or suffer any Change in Control;
 
(ii) acquire any assets in excess of $100,000, except in the ordinary course of
business, or make any Investments other than Permitted Investments;
 
(iii) enter into any other transaction in excess of $100,000 outside the
ordinary course of business;
 
(iv) sell or transfer any Collateral (including without limitation and sale or
transfer of Collateral which is then leased back by Borrower), except for (A)
the sale of finished Inventory in the ordinary course of Borrower's business,
and except for the sale of obsolete or unneeded Equipment in the ordinary course
of business, (B) the making of Permitted Investments, (C) the granting of
Permitted Liens, and (D) the non-exclusive licensing of Intellectual Property in
the ordinary course of business;
 
(v) store any Inventory or other Collateral with any warehouseman or other third
party in excess of $100,000 unless there is in place a bailee agreement in such
form as PFG shall specify in its good faith business judgment;
 
(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis, provided that Borrower shall be entitled to sell
Inventory on an evaluation basis in the ordinary course of its business as
historically conducted;
 
(vii) make any loans of any money or other assets, other than Permitted
Investments;
 
(viii) incur any Indebtedness, other than Permitted Indebtedness with the
exception of the deferred compensation of the board of directors accrued
currently and hereafter deferred for services rendered but unpaid, up to a
maximum of $200,000 per year;
 
(ix) guarantee or otherwise become liable with respect to the obligations of
another party or entity (other than Permitted Indebtedness);
 
(x) pay or declare any dividends on Borrower's stock (except for dividends
payable solely in stock of Borrower);
 
(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's stock, except as required in the ordinary course of business and
consistent with past practice in connection with redeeming or purchasing stock
of departing employees, up to a maximum aggregate of $50,000 in any fiscal year;
 
(xi) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or reasonably related thereto;
 
(xii) without at least ten (10) Business Days prior written notice to PFG: (1)
add any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than $10,000 in Borrower's assets or
property, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization;
 
(xiii) transfer any Collateral by loan or otherwise to any Foreign Subsidiary;
or
 
(xiv) liquidate or dissolve or elect to liquidate or dissolve.
 
-6-

--------------------------------------------------------------------------------


 
Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default would occur as a result of such
transaction.
 
5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against PFG with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to PFG, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that PFG may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.
 
5.7 Changes. Borrower agrees to promptly notify PFG in writing of any changes in
the information set forth in the Representations.
 
5.8 Further Assurances. Borrower agrees, at its expense, on request by PFG, to
execute all documents and take all actions, as PFG, may, in its good faith
business judgment, deem necessary or useful in order to perfect and maintain
PFG's perfected first-priority security interest in the Collateral (subject to
Permitted Liens), and in order to fully consummate the transactions contemplated
by this Agreement.
 
6. TERM.
 
6.1 Maturity Date. This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the "Maturity Date"), subject to Sections 6.2
and 6.3 below.
 
6.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date as follows: (i) by Borrower, effective three Business Days after written
notice of termination is given to PFG; or (ii) by PFG at any time after the
occurrence and during the continuance of an Event of Default, without notice,
effective immediately.
 
6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Notwithstanding
any termination of this Agreement, all of PFG's security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations (other than inchoate indemnity
obligations) have been paid and performed in full; provided that PFG may, in its
sole discretion, refuse to make any further Loans after termination. No
termination shall in any way affect or impair any right or remedy of PFG, nor
shall any such termination relieve Borrower of any Obligation to PFG, until all
of the Obligations have been paid and performed in full. Upon payment and
performance in full of all the Obligations and termination of this Agreement,
PFG shall promptly terminate its financing statements with respect to the
Borrower and deliver to Borrower such other documents as may be required to
fully terminate PFG's security interests.
 
7. EVENTS OF DEFAULT AND REMEDIES.
 
7.1 Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default" under this Agreement, and Borrower shall give
PFG immediate written notice thereof:
 
(a) Any warranty, representation, statement, report or certificate made or
delivered to PFG by Borrower or any of Borrower's officers, employees or agents,
now or in the future, shall be untrue or misleading in a material respect when
made or deemed to be made; or
 
(b) Borrower shall fail to pay any Loan or any interest thereon or any other
monetary Obligation within three Business Days after the date due; or
 
(c) the total Loans and other Obligations outstanding at any time shall exceed
the Credit Limit; or
 
(d) Borrower shall fail to comply with any of the financial covenants set forth
in the Schedule, or shall breach any of the provisions of Section 5.5 hereof, or
shall fail to perform any other non-monetary Obligation which by its nature
cannot be cured, or shall fail to permit PFG to conduct an inspection or audit
as provided in Section 5.4 hereof or shall fail to provide PFG with a borrowing
base report under Section 6 of the Schedule within one Business Day after the
date due; or
 
(e) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within fifteen (15) Business Days after the date due; or
 
(f) any levy, assessment, attachment, seizure, lien or encumbrance (other than a
Permitted Lien) is made on all or any part of the Collateral in excess of
$100,000 which is not cured within 15 calendar days after the occurrence of the
same; or
 
(g) any default or event of default occurs under any obligation secured by a
Permitted Lien, which is not cured within any applicable cure period or waived
in writing by the holder of the Permitted Lien; or
 
-7-

--------------------------------------------------------------------------------


 
(h) Borrower breaches any material contract or obligation, which has resulted or
may reasonably be expected to result in a Material Adverse Change; or
 
(i) Dissolution, termination of existence, insolvency or business failure of
Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding by Borrower under any reorganization, bankruptcy,
insolvency, arrangement, readjustment of debt, dissolution or liquidation law or
statute of any jurisdiction, now or in the future in effect, or Borrower shall
generally not pay its debts as they become due, or Borrower shall conceal,
remove or transfer any part of its property, with intent to hinder, delay or
defraud its creditors, or make or suffer any transfer of any of its property
which may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or
 
(j) the commencement of any proceeding against Borrower or any guarantor of any
of the Obligations under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, which is not cured by the
dismissal thereof within 45 days after the date commenced; or
 
(k) revocation or termination of or limitation or denial of liability upon, any
guaranty of the Obligations or any attempt to do any of the foregoing, or
commencement of proceedings by any guarantor of any of the Obligations under any
bankruptcy or insolvency law; or
 
(1) revocation or termination of, or limitation or denial of liability upon, any
pledge of any certificate of deposit, securities or other property or asset of
any kind pledged by any third party to secure any or all of the Obligations, or
any attempt to do any of the foregoing, or commencement of proceedings by or
against any such third party under any bankruptcy or insolvency law; or
 
(m) Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations (other than as permitted in the
applicable subordination agreement), or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits his subordination
agreement; or
 
(n) a Material Adverse Change shall occur.
 
PFG may cease making any Loans hereunder during any of the cure periods provided
above, and thereafter if an Event of Default has occurred and is continuing.
 
7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, PFG, at its option, and without notice or
demand of any kind (all of which are hereby expressly waived by Borrower), may
do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation; (c)
Take possession of any or all of the Collateral wherever it may be found, and
for that purpose Borrower hereby authorizes PFG without judicial process to
enter onto any of Borrower's premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as PFG deems it necessary, in its good faith
business judgment, in order to complete the enforcement of its rights under this
Agreement or any other agreement; provided, however, that should PFG seek to
take possession of any of the Collateral by court process, Borrower hereby
irrevocably waives: (i) any bond and any surety or security relating thereto
required by any statute, court rule or otherwise as an incident to such
possession; (ii) any demand for possession prior to the commencement of any suit
or action to recover possession thereof; and (iii) any requirement that PFG
retain possession of, and not dispose of, any such Collateral until after trial
or final judgment; (d) Require Borrower to assemble any or all of the Collateral
and make it available to PFG at places designated by PFG which are reasonably
convenient to PFG and Borrower, and to remove the Collateral to such locations
as PFG may deem advisable; (e) Complete the processing, manufacturing or repair
of any Collateral prior to a disposition thereof and, for such purpose and for
the purpose of removal, PFG shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, and other Equipment and all other property
without charge; (f) Sell, lease or otherwise dispose of any of the Collateral,
in its condition at the time PFG obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. PFG shall have the right to conduct
such disposition on Borrower's premises without charge, for such time or times
as PFG deems reasonable, or on PFG's premises, or elsewhere and the Collateral
need not be located at the place of disposition. PFG may directly or through any
affiliated company purchase or lease any Collateral at any such public
disposition, and if permissible under
 
-8-

--------------------------------------------------------------------------------


 
applicable law, at any private disposition. Any sale or other disposition of
Collateral shall not relieve Borrower of any liability Borrower may have if any
Collateral is defective as to title or physical condition or otherwise at the
time of sale; (g) Demand payment of, and collect any Accounts and General
Intangibles comprising Collateral and, in connection therewith, Borrower
irrevocably authorizes PFG to endorse or sign Borrower's name on all
collections, receipts, instruments and other documents, to take possession of
and open mail addressed to Borrower and remove therefrom payments made with
respect to any item of the Collateral or proceeds thereof, and, in PFG's good
faith business judgment, to grant extensions of time to pay, compromise claims
and settle Accounts and the like for less than face value; (h) Exercise any and
all rights under any present or future control agreements relating to Deposit
Accounts or Investment Property; and (i) Demand and receive possession of any of
Borrower's federal and state income tax returns and the books and records
utilized in the preparation thereof or referring thereto. All reasonable
attorneys' fees, expenses, costs, liabilities and obligations incurred by PFG
with respect to the foregoing shall be added to and become part of the
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations. Without limiting
any of PFG's rights and remedies, from and after the occurrence and during the
continuance of any Event of Default, the interest rate applicable to the
Obligations shall be the Default Rate.
 
7.3 Standards for Determining Commercial Reasonableness. Borrower and PFG agree
that a sale or other disposition (collectively, "sale") of any Collateral which
complies with the following standards will conclusively be deemed to be
commercially reasonable: (i) Notice of the sale is given to Borrower at least
ten days prior to the sale, and, in the case of a public sale, notice of the
sale is published at least five days before the sale in a newspaper of general
circulation in the county where the sale is to be conducted; (ii) Notice of the
sale describes the collateral in general, non-specific terms; (iii) The sale is
conducted at a place designated by PFG, with or without the Collateral being
present; (iv) The sale commences at any time between 8:00 a m and 6:00 p.m.; (v)
Payment of the purchase price in cash or by cashier's check or wire transfer is
required; (vi) With respect to any sale of any of the Collateral, PFG may (but
is not obligated to) direct any prospective purchaser to ascertain directly from
Borrower any and all information concerning the same. PFG shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.
 
7.4 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting PFG's other rights and remedies, Borrower
grants to PFG an irrevocable power of attorney coupled with an interest,
authorizing and permitting PFG (acting through any of its employees, attorneys
or agents) at any time, at its option, but without obligation, with or without
notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but PFG agrees that if it exercises
any right hereunder, it will do so in good faith and in a commercially
reasonable manner: (a) Execute on behalf of Borrower any documents that PFG may,
in its good faith business judgment, deem advis­able in order to perfect and
maintain PFG's security interest in the Collateral, or in order to exercise a
right of Borrower or PFG, or in order to fully consummate all the transactions
contemplated under this Agreement, and all other Loan Documents; (b) Execute on
behalf of Borrower, any invoices relating to any Account, any draft against any
Account Debtor and any notice to any Account Debtor, any proof of claim in
bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien;
(c) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into PFG's
possession; (d) Endorse all checks and other forms of remittances received by
PFG; (e) Pay, contest or settle any lien, charge, encumbrance, security interest
and adverse claim in or to any of the Collateral, or any judgment based thereon,
or otherwise take any action to terminate or discharge the same; (0 Grant
extensions of time to pay, compromise claims and settle Accounts and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (g) Pay any slims required on account of
Borrower's taxes or to secure the release of any liens therefor, or both; (h)
Settle and adjust, and give releases of, any insurance claim that relates to any
of the Collateral and obtain payment therefor; (i) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give PFG the same rights of access and other rights with respect
thereto as PFG has under this Agreement; (j) Execute on behalf of Borrower and
file in Borrower's name such documents and instruments as may be necessary or
appropriate to effect the transfer of Domain Rights, domain names, domain
registry administrative contacts and domain and website hosting services into
the name of PFG or its designees, and (k) Take any action or pay any sum
required of Borrower pursuant to this Agreement and any other Loan Documents.
Any and all reasonable sums paid and any and all reasonable costs, expenses,
liabilities, obligations and attorneys' fees incurred by PFG with respect to the
foregoing shall be added to and become part of the Obligations, shall be payable
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations. In no event shall PFG's rights under the
foregoing power of attorney or any of PFG's other rights under this Agreement be
deemed to indicate that PFG is in control of the business, management or
properties of Borrower.
 
7.5 Application of Proceeds. All proceeds realized as the result of any sale of
the Collateral shall be applied by PFG first to the reasonable costs, expenses,
liabilities, obligations and attorneys' fees incurred by PFG in the exercise of
its rights under this Agreement, second to the interest due upon any of the
Obligations, and third to the principal of the Obligations, in such order as PFG
shall determine in its sole discretion. Any surplus shall be paid to Borrower or
other persons legally entitled thereto; Borrower shall remain liable to PFG for
any deficiency. If, PFG, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, PFG shall have the option, exercisable at
any time, in its good faith business judgment, of either reducing the
Obligations by the principal amount of purchase price or deferring the reduction
of the Obligations until the actual receipt by PFG of the cash therefor.
 
-9-

--------------------------------------------------------------------------------


 
7.6 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, PFG shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other instrument or agreement now or in the future entered into between PFG and
Borrower, and all of such rights and remedies are cumulative and none is
exclusive. Exercise or partial exercise by PFG of one or more of its rights or
remedies shall not be deemed an election, nor bar PFG from subsequent exercise
or partial exercise of any other rights or remedies. The failure or delay of PFG
to exercise any rights or remedies shall not operate as a waiver thereof, but
all rights and remedies shall continue in full force and effect until all of the
Obligations have been fully paid and performed.
 
8. DEFINITIONS. As used in this Agreement, the following terms have the
following meanings: "Account Debtor" means the obligor on an Account.
 
"Accounts" means all present and future "accounts" as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all accounts
receivable and other sums owing to Borrower.
 
"Affiliate" means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or Subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.
 
"Business Day" means a day on which PFG is open for business.
 
"Change in Control" means any event, transaction, or occurrence as a result of
which any "person" (as such term is defined in Sections 3(a)(9) and 13(d)(3) of
the Securities Exchange Act of 1934, as an amended (the "Exchange Act")), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Borrower, is or becomes a beneficial owner (within the meaning Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Borrower, representing fifty percent (50%) or more of the combined voting
power of Borrower's then outstanding securities.
 
"Code" means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time. "Collateral" has the meaning set forth in
Section 2 above.
 
"continuing" and "during the continuance of when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by PFG or cured within any
applicable cure period.
 
"Default" means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
"Default Rate" means the lesser of eighteen percent (18%) per annum and the
maximum rate of interest that may lawfully be charged to a commercial borrower
under applicable usury laws.
 
"Deposit Accounts" means all present and future "deposit accounts" as defined in
the California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all general and special bank accounts, demand accounts, checking accounts,
savings accounts and certificates of deposit.
 
"Eligible Billings" means invoices sent to Borrower's customers arising in the
ordinary course of Borrower's business from the sale of goods or the rendition
of services, or the non-exclusive licensing of Intellectual Property. Without
limiting the fact that the determination of which invoices are eligible for
borrowing is a matter of PFG's good faith business judgment, the following (the
"Minimum Eligibility Requirements") are the minimum requirements for an invoice
to be an Eligible Billing:
 
(i) the invoice must not be dated a date more than 90 days from the date an
advance in respect of such invoice is requested by Borrower (the "Eligibility
Period"),
 
(ii) invoice must not be subject to any material contingencies,
 
(iv) the invoice must not be owing from an Account Debtor with whom Borrower has
any dispute (whether or not relating to the particular invoice),
 
(v) the invoice must not be owing from an Affiliate of Borrower,
 
-10-

--------------------------------------------------------------------------------


 
(vi) the invoice must not be owing from an Account Debtor which is subject to
any insolvency or bankruptcy proceeding, or whose financial condition is not
acceptable to PFG, or which, fails or goes out of a material portion of its
business,
 
(vii) the invoice must not be owing from the United States or any department,
agency or instrumentality thereof (unless there has been compliance, to PFG's
satisfaction, with the United States Assignment of Claims Act), and
 
(viii) the invoice must not be owing from an Account Debtor to whom Borrower is
liable for goods purchased from such Account Debtor or otherwise (but, in such
case, the invoice will be deemed not eligible only to the extent of any amounts
owed by Borrower to such Account Debtor).
 
"Equipment" means all present and future "equipment" as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.
 
"Event of Default" means any of the events set forth in Section 7.1 of this
Agreement.
 
"Foreign Subsidiaries" means St. Bernard Software UK Ltd., a United Kingdom
company, and St. Bernard Software Australia Pty. Ltd., an Australian corporation
and any other non-U.S.-domiciled Subsidiaries of the Company.
 
"GAAP" means generally accepted accounting principles consistently applied.
 
"General Intangibles" means all present and future "general intangibles" as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation all Intellectual Property, payment intangibles, royalties, contract
rights, goodwill, franchise agreements, purchase orders, customer lists, route
lists, telephone numbers, domain names, claims, income tax refunds, security and
other deposits, options to purchase or sell real or personal property, rights in
all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
"good faith business judgment" means honesty in fact and good faith (as defined
in Section 1201 of the Code) in the exercise of PFG's business judgment.
 
"including" means including (but not limited to).
 
"Indebtedness" means (a) indebtedness for borrowed money or the deferred
purchase price of property or services (other than trade payables arising in the
ordinary course of business), (b) obligations evidenced by bonds, notes,
debentures or other similar instruments, (c) reimbursement obligations in
connection with letters of credit, and (d) capital lease obligations.
 
"Intellectual Property" means all present and future: (a) copyrights, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished, (b) trade secret rights, including all rights to unpatented
inventions and know-how, and confidential information; (c) mask work or similar
rights available for the protection of semiconductor chips; (d) patents, patent
applications and like protections including without limitation improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same; (e) trademarks, servicemarks, trade styles,
and trade names, whether or not any of the foregoing are registered, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
any such trademarks; (f) computer software and computer software products; (g)
designs and design rights; (h) technology; (i) all claims for damages by way of
past, present and future infringement of any of the rights included above; and
(j) all licenses or other rights to use any property or rights of a type
described above.
 
"Inventory" means all present and future "inventory" as defined in the
California Uniform Commercial Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower's custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
 
"Investment" means any beneficial ownership interest in any Person (including
any stock, partnership interest or other equity or debt securities issued by any
Person), and any loan, advance or capital contribution to any Person.
 
"Investment Property" means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
-11-

--------------------------------------------------------------------------------


 
"Loan Documents" means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between PFG
and Borrower, including, but not limited to those relating to this Agreement,
and all amendments and modifications thereto and replacements therefor.
 
"Material Adverse Change" means any of the following: (i) a material adverse
change in the business, operations, or financial or other condition of the
Borrower, or (ii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iii) a material impairment of the value or
priority of PFG's security interests in the Collateral.
 
"Minimum Eligibility Requirements" is defined in the definition of "Eligible
Billings" above.
 
"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to PFG, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker's acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by PFG in
Borrower's debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney's
fees, expert witness fees, audit fees, collateral monitoring fees, closing fees,
facility fees, termination fees, minimum interest charges and any other sums
chargeable to Borrower under this Agreement or under any other Loan Documents.
 
"Other Property" means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto: all present and future
"commercial tort claims" (including without limitation any commercial tort
claims identified in the Representations), "documents", "instruments",
"promissory notes", "chattel paper", "letters of credit", "letter-of-credit
rights", "fixtures", "farm products" and "money"; and all other goods and
personal property of every kind, tangible and intangible, whether or not
governed by the California Uniform Commercial Code.
 
"Payment" means all checks, wire transfers and other items of payment received
by PFG for credit to Borrower's outstanding Obligations.
 
"Permitted Indebtedness" means
 
(i) the Loans and other Obligations; and
 
(ii) Indebtedness existing on the date hereof and shown on Exhibit A hereto;
 
(iii) Subordinated Debt;
 
(iv) Indebtedness owing to Senior Lender not to exceed the Senior Debt Limit
specified in the Schedule;
 
(v) other Indebtedness secured by Permitted Liens;
 
(vi) reimbursement obligations in respect of letters of credit in an aggregate
face amount outstanding not to exceed $300,000 at any time outstanding, which
has been reported to PFG in writing, and, in the case of reimbursement
obligations to the Senior Lender in respect of letters of credit which do not
exceed the Senior Debt Limit (taking into account all other Indebtedness to
Senior Lender).
 
"Permitted Investments" are:
 
(i) Investments (if any) shown on the Exhibit A and existing on the date hereof;
 
(ii) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any State maturing within 1 year from its
acquisition;
 
(iii) commercial paper maturing no more than 1 year after its creation and
having the highest rating from either Standard & Poor's Corporation or Moody's
Investors Service, Inc; and
 
(iv) bank certificates of deposit issued maturing no more than 1 year after
issue.
 
"Permitted Liens" means the following:
 
(i) purchase money security interests in specific items of Equipment;
 
(ii) leases of specific items of Equipment;
 
(iii) liens for taxes not yet payable;
 
-12-

--------------------------------------------------------------------------------


 
(iv) additional security interests and liens consented to in writing by PFG,
which consent may be withheld in its good faith business judgment. PFG will have
the right to require, as a condition to its consent under this subparagraph
(iv), that the holder of the additional security interest or lien sign an
intercreditor agreement on PFG's then standard form, acknowledge that the
security interest is subordinate to the security interest in favor of PFG, and
agree not to take any action to enforce its subordinate security interest so
long as any Obligations remain outstanding, and that Borrower agrees that any
uncured default in any obligation secured by the subordinate security interest
shall also constitute an Event of Default under this Agreement;
 
(v) security interests being terminated substantially concurrently with this
Agreement;
 
(vi) liens of materialmen, mechanics, warehousemen, carriers, or other similar
liens arising in the ordinary course of business and securing obligations which
are not delinquent;
 
(vii) liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by liens of the type described above in clauses (i) or
(ii) above, provided that any extension, renewal or replacement lien is limited
to the property encumbered by the existing lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;
 
(viii) liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods;
 
(ix) statutory, common law or contractual liens of depository institutions or
institutions holding securities account (including rights of set-off) securing
only customary charges and fees in connection with such accounts; and
 
(x) liens in favor of Senior Lender securing an amount not in excess of the
Senior Debt Limit.
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, government, or any
agency or political division thereof, or any other entity.
 
"Prime Rate" means the rate quoted by Silicon Valley Bank as its Prime Rate from
time to time and, failing such quote at any time, the rate quoted by the U.S.
West Coast edition of the Wall Street Journal as the prime lending rate.
 
"Representations" means the written Representations and Warranties provided by
Borrower to PFG referred to in the Schedule.
 
"Reserves" means, as of any date of determination, such amounts as PFG may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Loans, and other financial accommodations which would otherwise be
available to Borrower under the lending formula(s) provided in the Schedule: (a)
to reflect events, conditions, contingencies or risks which, as determined by
PFG in its good faith business judgment, do or may adversely affect (i) the
Collateral or any other property which is security for the Obligations or its
value (including without limitation any increase in delinquencies of Accounts),
(ii) the assets, business or prospects of Borrower or any Guarantor, or (iii)
the security interests and other rights of PFG in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect PFG's good
faith belief that any collateral report or financial information furnished by or
on behalf of Borrower or any Guarantor to PFG is or may have been incomplete,
inaccurate or misleading in any material respect; or (c) in respect of any state
of facts which PFG determines in good faith constitutes a Default or an Event of
Default.
 
"Senior Lender" has the meaning set forth in Section 8 of the Schedule.
 
"Subordinated Debt" means debt incurred by Borrower subordinated to Borrower's
debt to PFG (pursuant to a subordination agreement entered into between PFG,
Borrower and the subordinated creditor), on terms acceptable to PFG in its
absolute discretion.
 
"Subsidiary" means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
 
Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.
 
9. GENERAL PROVISIONS.
 
9.1 Confidentiality. PFG agrees to use the same degree of care that it exercises
with respect to its own proprietary information, to maintain the confidentiality
of any and all proprietary, trade secret or confidential information provided to
or received by PFG from the Borrower, which indicates that it is confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that PFG may disclose
such information (i) to its officers, directors, employees, attorneys,
accountants, affiliates, participants, prospective participants, assignees and
prospective assignees, and such other Persons to whom PFG shall at any time be
required to make such disclosure in accordance with applicable law or legal
process, and (ii) in its good faith business judgment in connection with the
enforcement of its rights or remedies after an Event of Default, or in
connection with any dispute with Borrower or any other Person relating to
Borrower. The confidentiality agreement in this Section supersedes any prior
confidentiality agreement of PFG relating to Borrower.
 
-13-

--------------------------------------------------------------------------------


 
9.2 Interest Computation. In computing interest on the Obligations, all Payments
received after 12:00 Noon, Pacific Time, on any day shall be deemed received on
the next Business Day.
 
9.3 Payments. All Payments may be applied, and in PFG's good faith business
judgment and in accordance with this Agreement, reversed and re-applied, to the
Obligations, in such order and manner as PFG shall determine in its good faith
business judgment.
 
9.4 Charges to Accounts. PFG may, in its discretion, require that Borrower pay
monetary Obligations in cash to PFG, or charge them to Borrower's Loan account,
in which event they will bear interest at the same rate applicable to the Loans.
 
9.5 Monthly Accountings. PFG shall provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement. Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by PFG), unless Borrower notifies PFG in writing to the
contrary within 60 days after such account is rendered, describing the nature of
any alleged errors or omissions.
 
9.6 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally, or by reputable private delivery service,
or by regular first-class mail, or certified mail return receipt requested, or
by fax to the most recent fax number a party has for the other party (and if by
fax, sent concurrently by one of the other methods provided herein), or by
electronic mail to the most recent electronic mail address for Borrower provided
for the chief financial officer or financial controller executing the
Representations (and if by electronic mail, with an electronic delivery and/or
read receipt), addressed to PFG or Borrower at the addresses shown in the
heading to this Agreement, in the Representations or at any other address
designated in writing by one party to the other party. All notices shall be
deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of one Business Day following delivery to the
private delivery service, or two Business Days following the deposit thereof in
the United States mail, with postage prepaid, or on the first business day of
receipt during business hours in the case of notices sent by fax or electronic
mail, as provided herein.
 
9.7 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.
 
9.8 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and PFG and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in  this Agreement or in other written agreements signed by the
parties in connection herewith.
 
9.9 Waivers; Indemnity. The failure of PFG at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of PFG later to demand
and receive strict compliance therewith. Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar. None of the provisions of this Agreement or any other Loan Document
shall be deemed to have been waived by any act or knowledge of PFG or its agents
or employees, but only by a specific written waiver signed by an authorized
officer of PFG and delivered to Borrower. Borrower waives the benefit of all
statutes of limitations relating to any of the Obligations or this Agreement or
any other Loan Document, and Borrower waives demand, protest, notice of protest
and notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
instrument, account, General Intangible, document or guaranty at any time held
by PFG on which Borrower is or may in any way be liable, and notice of any
action taken by PFG, finless expressly required by this Agreement. Borrower
hereby agrees to indemnify PFG and its affiliates, subsidiaries, parent,
directors, officers, employees, agents, and attorneys, and to hold them harmless
from and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including reasonable
attorneys' fees), of every kind, which they may sustain or incur based upon or
arising out of any of the Obligations, or any relationship or agreement between
PFG and Borrower, or any other matter, relating to Borrower or the Obligations;
provided that this indemnity shall not extend to damages proximately caused by
the indemnitee's own gross negligence or willful misconduct. Notwithstanding any
provision in this Agreement to the contrary, the indemnity agreement set forth
in this Section shall survive any termination of this Agreement and shall for
all'purposes continue in full force and effect.
 
-14-

--------------------------------------------------------------------------------


 
9.10 No Liability for Ordinary Negligence. Neither PFG, nor any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG shall be liable for any claims, demands, losses or
damages, of any kind whatsoever, made, claimed, incurred or suffered by Borrower
or any other party through the ordinary negligence of PFG, or any of its
directors, officers, employees, agents, attorneys or any other Person affiliated
with or representing PFG, but nothing herein shall relieve PFG from liability
for its own gross negligence or willful misconduct.
 
9.11 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of PFG.
 
9.12 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.
 
9.13 Attorneys Fees and Costs. Borrower shall reimburse PFG for all reasonable
attorneys' fees and all filing, recording, search, appraisal, audit, and other
reasonable costs incurred by PFG, pursuant to, or in connection with, or
relating to this Agreement (whether or not a lawsuit is filed), including, but
not limited to, any reasonable attorneys' fees and costs PFG incurs in order to
do the following: prepare and negotiate this Agreement and all present and
future documents relating to this Agreement; obtain legal advice in connection
with this Agreement or Borrower; enforce, or seek to enforce, any of its rights;
prosecute actions against, or defend actions by, Account Debtors; commence,
intervene in, or defend any action or proceed­ing; initiate any complaint to be
relieved of the automatic stay in bankruptcy; file or prosecute any probate
claim, bankruptcy claim, third-party claim, or other claim; examine, audit,
copy, and inspect any of the Collateral or any of Borrower's books and records;
protect, obtain possession of, lease, dispose of or otherwise enforce PFG's
security interest in, the Collateral; and otherwise represent PFG in any
litigation relating to Borrower. If either PFG or Borrower files any lawsuit
against the other predicated on a breach of this Agreement, the prevailing party
in such action shall be entitled to recover its reasonable costs and attorneys'
fees, including (but not limited to) reasonable attorneys' fees and costs
incurred in the enforcement of, execution upon or defense of any order, decree,
award or judgment. All attorneys' fees and costs to which PFG may be entitled
pursuant to this Paragraph shall immediately become part of Borrower's
Obligations, shall be due on demand, and shall bear interest at a rate equal to
the highest interest rate applicable to any of the Obligations.
 
9.14 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and PFG; provided, however, that
Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of PFG, and any prohibited assignment shall be
void. No consent by PFG to any assignment shall release Borrower from its
liability for the Obligations.
 
9.15 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.
 
9.16 Limitation of Actions. Any claim or cause of action by Borrower against
PFG, its directors, officers, employees, agents, accountants or attorneys, based
upon, arising from, or relating to this Loan Agreement, or any other Loan
Document, or any other transaction contemplated hereby or thereby or relating
hereto or thereto, or any other matter, cause or thing whatsoever, incurred,
done, omitted or suffered to be done by PFG, its directors, officers, employees,
agents, accountants or attorneys, shall be barred unless asserted by Borrower by
the commencement of an action or proceeding in a court of competent jurisdiction
by (a) the filing of a complaint within one year after the earlier to occur of
(i) the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based, or (ii) the date this Agreement is
terminated, and (b) the service of a summons and complaint on an officer of PFG,
or on any other person authorized to accept service on behalf of PFG, within
thirty (30) days thereafter. Borrower agrees that such one-year period is a
reasonable and sufficient time for Borrower to investigate and act upon any such
claim or cause of action. The one-year period provided herein shall not be
waived, tolled, or extended except by the written consent of PFG in its sole
discretion. This provision shall sutvive any termination of this Loan Agreement
or any other Loan Document.
 
9.17 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. Borrower and PFG acknowledge that the headings may
not describe completely the subject matter of the applicable paragraph, and the
headings shall not be used in any manner to construe, limit, define or interpret
any term or provision of this Agreement. This Agreement has been fully reviewed
and negotiated between the parties and no uncertainty or ambiguity in any term
or provision of this Agreement shall be construed strictly against PFG or
Borrower under any rule of construction or otherwise.
 
9.18 Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of PFG and Borrower shall
be governed by the laws of the State of California. As a material part of the
consideration to PFG to enter into this Agreement, Borrower (i) agrees that all
actions and proceedings relating directly or indirectly to this Agreement shall,
at PFG's option, be litigated in courts located within California, and that the
exclusive venue therefor shall be San Francisco County; (ii) consents to the
jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law; and (iii) waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.
 
-15-

--------------------------------------------------------------------------------


 
9.19 Mutual Waiver of Jury Trial. BORROWER AND PFG EACH HEREBY WAIVE THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN PFG AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF PFG OR
BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR
ANY OTHER PERSONS AFFILIATED WITH PFG OR BORROWER, IN ALL OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A
TRIAL BY JURY, if the above waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, mutually selected by the parties (or, if they cannot agree,
by the Presiding Judge of the San Francisco County, California Superior Court)
appointed in accordance with California Code of Civil Procedure Section 638 (or
pursuant to comparable provisions of federal law if the dispute falls within the
exclusive jurisdiction of the federal courts), sitting without a jury, in San
Francisco County, California; and the parties hereby submit to the jurisdiction
of such court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the San Francisco County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
order applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.
 
 
[SIGNATURE PAGE FOLLOWS]
 
-16-

--------------------------------------------------------------------------------



Borrower: PFG:     ST. BERNARD SOFTWARE INC. PARTNERS FOR GROWTH II, L.P.    
By  /s/ Vincent A. Rossi                               By  /s/ Andrew W.
Kahn                             
President or Vice President
    Name  Andrew W. Kahn By  /s/ Vincent A.
Rossi                                   
Secretary or Ass't Secretary
Title:  Manager, Partners for Growth II, LLC
Its General Partner

 
 
 
 
Signature Page to Loan and Security Agreement
 
-17-

--------------------------------------------------------------------------------


 
Schedule to
Loan and Security Agreement
 
 

Borrower: St. Bernard software, Inc.     Address: 15015 Avenue of Science, San
Diego, CA 92128     Date: July 21, 2008


This Schedule forms an integral part of the Loan and Security Agreement between
PARTNERS FOR GROWTH II, L.P. and the above-borrower of even date.
 

--------------------------------------------------------------------------------

 
1. CREDIT LIMIT
(Section 1.1):
 
An amount not to exceed the lesser of (a) $1,500,000 (the "Dollar Credit Limit")
at any one time outstanding, or (b) up to 30% (an "Advance Rate") of the amount
of Borrower's aggregate Eligible Billings (as defined in Section 8 above) over a
rolling three month period calculated monthly.
 
PFG may, from time to time, modify the Advance Rates, in its good faith business
judgment, upon notice to the Borrower, based on changes in collection experience
with respect to Eligible Billings and its evaluation of factors relating to
Collateral.
   
Repayment:
Subject to "Mandatory Borrowings", below, Loans may be repaid and re-borrowed at
any time. All Obligations are due on the Maturity Date.
   
Mandatory Borrowings: 
Without prejudice to Borrower's right to terminate the Loan Agreement under
Section 6.2, Borrower shall at all times have outstanding principal borrowings
under the Loan Agreement at least equal to at least $750,000 (the "Mandatory
Borrowings"). The failure to have such minimum principal borrowings outstanding
shall not be deemed an Event of Default, so long as Borrower pays PFG that
portion of the Minimum Interest Amount on a monthly basis that would have fallen
due during such month had the Mandatory Borrowings been outstanding. The
"Minimum Interest Amount" is an amount equal to $750,000, times Applicable Rate,
times the number of days (based on a 360-day year) from the date of such failure
to the Maturity Date.

 
-18-

--------------------------------------------------------------------------------


 
2. INTEREST.
 
   
Interest Rate (Section 1.2):
A per annum rate equal to the Prime Rate from time to time, plus 3.0% (the
"Applicable Rate"). Interest shall be calculated on the basis of a 360-day year
and a year of twelve months of 30 days each for the actual number of days
elapsed. Accrued interest for each month shall be payable monthly, on the first
day of each month for interest accrued during the prior month.
3. FEES (Section 1.4):
     
Commitment Fee: 
$30,000, payable concurrently herewith, less any non-refundable diligence fees
paid to PFG prior to the date hereof. PFG may deduct the Commitment Fee from
Loan proceeds remitted to Borrower.
   
4. MATURITY DATE
(Section 6.1):July 20, 2010, on which date all principal, interest and other
outstanding monetary Obligations shall be repaid to PFG.    
5. FINANCIAL COVENANTS
(Section 5.1):
Borrower shall comply with the following financial covenant. Compliance shall be
tested as of the end of each month, on a rolling three-month basis, except as
otherwise specifically provided below:
   
Modified Net Income:
Borrower shall maintain minimum Modified Net Income, tested monthly, as follows:
      (a) At closing, Modified Net Income of greater than $0.       (b) July
through December 2008, Modified Net Income of greater than $0.      
(c) January, February and March 2009, Modified Net Income of ($500,000). For
example only, for the one month ended January 2009, Borrower could have a
Modified Net Income loss of up to $500,000; for the two months ended February
2009, Borrower could have a Modified Net Income loss of up to $500,000; and for
the three months ended March 2009, Borrower could have a Modified Net Income
loss of to $500,000.

 
-19-

--------------------------------------------------------------------------------


 

 
(d) April 2009 through the Maturity Date, Modified Net Income of greater than
$0.
     
The minimum Modified Net Income requirements of clauses (a) through (d) may be
modified as follows: Twenty-five percent (25%) of Modified Net Income from the
calendar quarter immediately prior to the calendar quarter being measured may be
applied towards meeting the minimum Modified Net Income requirement in the
currently- measured calendar quarter, up to a maximum $500,000 loss for such
quarter. For example only, if Borrower generates $1,000,000 in Modified Net
Income for the calendar quarter of April, May and June, then Borrower could
apply $250,000 [25% x $1,000,000] towards meeting the minimum Modified Net
requirement covenant in the July, August and September quarter. July, August and
September would still be measured on a rolling three month basis, but each
rolling three month test could not produce a Modified Net Loss of greater than
$250,000 for each month the covenant is measured.
   
Definitions.
For purposes of the foregoing financial covenants, the following term shall have
the following meaning:      
"Modified Net Income" means total Billings less GAAP expenses of COGS, operating
expenses, plus amortization of stock based compensation, depreciation, estimates
for bad debt and other non-cash accounting charges such as impairment of
goodwill or long lived assets. As long as the calculation above is greater than
$0, Borrower is in compliance.
   
6. REPORTING. (Section 5.3):
Borrower shall provide PFG with the following:      
(a) Monthly borrowing base certificates, in such form as PFG shall specify,
within 10 days after the end of each month, and borrowing base reports at such
other times as PFG shall from time to time request in its good faith business
judgment.
     
(b) Monthly accounts receivable and accounts payable agings, aged by invoice
date, within 10 days after the end of each month.

 
-20-

--------------------------------------------------------------------------------


 

 
(c) Monthly deferred revenue schedules, within 20 days after the end of each
month.
     
(d) Monthly unaudited financial statements, as soon as available, and in any
event within 20 days after the end of each month.
     
(e) Monthly Compliance Certificates, within 20 days after the end of each month,
in such form as PFG shall reasonably specify, signed by the Chief Financial
Officer of Borrower, certifying that as of the end of such month Borrower was in
full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as PFG shall reasonably
request.
     
(f) Annual financial statements, as soon as available, and in any event within
120 days following the end of Borrower's fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
PFG. If Borrower files a foul]. 10-K with the Securities and Exchange Commission
and the same is available within said period through EDGAR, this requirement
will be deemed satisfied.
     
(g) Upon PFG request, copies of any and all reports and statements provided by
Borrower to the Senior Lender.
     
(h) From time to time, Borrower's annual financial plan as approved by its Board
of Directors, as soon as such plan is available, but not later than January 31
of each year.
   
7.  BORROWER INFORMATION:
Borrower represents and warrants that the information set forth in the
Representations and Warranties of the Borrower dated July 10, 2008, previously
submitted to PFG (the "Representations") is true and correct as of the date
hereof.
   
8. ADDITIONAL PROVISIONS
        (a)  Senior Lender.      
(1)  Senior Lender. As used herein, "Senior Lender" means Silicon Valley Bank,
and "Senior Loan Documents" means a formula accounts receivable line of credit
in a maximum principal amount of $2,000,000 and, subject to the foregoing dollar
limitation, all present and future documents instruments and agreements entered
into between Borrower and Senior Lender or by third parties relating to Borrower
and Senior Lender.

 
-21-

--------------------------------------------------------------------------------


 

 
(2)  Senior Debt Limit. Borrower shall not permit the total principal
Indebtedness of Borrower to Senior Lender to exceed $2,000,000 at any time
outstanding under the Senior Loan Documents (the "Senior Debt Limit"),
including, but not limited to, monies borrowed by Borrower, interest on loans
due from Borrower, fees and expenses for which Borrower is obligated, sums due
from Borrower in connection with issuance of commercial letters of credit,
issuance of forward contracts for foreign exchange reserve, and any other direct
or indirect financial accommodation Senior Lender may provide to Borrower).
 
(3)  Senior Loan Documents. Borrower represents and warrants that it has
provided PFG with true and complete copies of all existing Senior Loan
Documents, and Borrower covenants that it will, in the future, provide PFG with
true and complete copies of any future Senior Loan Documents, including without
limitation any amendments to any existing Senior Loan Documents.
 
(b)  Deposit Accounts. Concurrently, Borrower shall cause the banks and other
institutions where its Deposit Accounts are maintained to enter into control
agreements with PFG, in form and substance satisfactory to PFG in its good faith
business judgment and sufficient to perfect PFG's security interest in said
Deposit Accounts, subject to the security interest of the Senior Lender. Said
control agreements shall permit PFG, in its discretion, to withdraw from said
Deposit Accounts accrued interest on the Obligations monthly (subject to the
rights of the Senior Lender). While reserving the right to require Borrower to
do so in the future, Borrower shall not be required to procure account control
agreements (or similar perfection mechanisms) in the Deposit Accounts of Foreign
Subsidiaries.
 
(c)  Subordination of Inside Debt. All present and future indebtedness of
Borrower to its officers, directors and shareholders ("Inside Debt") shall, at
all times, be subordinated to the Obligations pursuant to a subordination
agreement on PFG's standard form. Borrower represents and warrants that there is
no Inside Debt presently outstanding. Prior to incurring any Inside Debt in the
future, Borrower shall cause the person to whom such Inside Debt will be owed to
execute and deliver to PFG a subordination agreement on PFG's standard form,
with the exception of any currently-accruing deferred compensation of the board
of directors for services rendered payment for which is currently being deferred
by Borrower, up to a maximum annual aggregate of $200,000.

 
-22-

--------------------------------------------------------------------------------


 

 
(d)  Use of Proceeds. Proceeds of Borrower's initial Loans shall be used to pay
all indebtedness to Agility Capital LLC, with the remaining amount to be used
for working capital.
 
(e)  Foreign Subsidiaries. Borrower shall not transfer any Collateral to its
Foreign Subsidiaries and shall wind-down and close such Foreign Subsidiaries
within 12 months from the date hereof, unless PFG shall otherwise agree, which
agreement may be subject to such conditions as PFG may determine at such time.
   
9. CONDITIONS
In addition to any other conditions to the Loan set out in this Agreement, PFG
will not make the Loan until PFG shall have received, in form and substance
satisfactory to PFG, such documents, and completion of such other matters, as
PFG may reasonably deem necessary or appropriate, including that there shall be
no discovery of any facts or circumstances which would, as determined by PFG in
its sole discretion, negatively affect or be reasonably expected to negatively
affect the collectability of the Obligations, PFG's security interest in
Borrower's Collateral or the value thereof, including, without limitation:
 
(a) duly executed original signatures of Borrower to the Loan Documents to which
Borrower is a party;
 
(b) Borrower's respective constitutional documents and a good standing
certificate of Borrower certified by the Secretary of State of the State of
Delaware as of a date no earlier than thirty (30) days prior to the date hereof,
together with a foreign qualification certificate from the State of California;
 
(c) duly executed original signatures to borrowing resolutions for Borrower;
 
(d) account control agreements as required by Section 8(b) of this Schedule,
duly executed by Borrower and each relevant depositary institution in favor of
PFG;
 
(e) certified copies, dated as of a recent date, of fmancing statement searches,
as PFG shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the Loan, will be terminated or released;

 
-23-

--------------------------------------------------------------------------------


 

 
(f) the Representations, duly executed by Borrower,
 
(g) landlord consent(s) executed in favor of PFG by the Borrower's principal
office lessor in respect of Borrower's premises;
 
(h) a bailee waiver executed in favor of PFG by AMAX in relation to Borrower's
Collateral located in Fremont, CA;
 
(i) a duly executed warrant purchase agreement and warrant in favor of PFG to
purchase 450,000 shares of Borrower's common stock in agreed form (the "PFG
Warrant");
 
(j) certificates of insurance required pursuant to Section 5.2;
 
(k) payment of the Fee specified in Section 3 of this Schedule and PFG's
expenses incurred in connection with the Loan;
 
(l) a duly executed Compliance Certificate dated the date hereof;
 
(m) a pay-off letter from Agility Capital, LLC and, at PFG's discretion, direct
payment of the Agility Capital, LLC obligations and release of all Agility
Capital, LLC liens of record;
 
(n) [IN I ENTIONALLY LEFT BLANK]
 
(o) the closing of the loan of the Senior Lender under the Senior Loan
Documents;
 
(p) Senior Lender and PFG shall have entered into a subordination agreement in
respect of the relative priorities of their liens and repayment.

 
-24-

--------------------------------------------------------------------------------


 

Borrower: PFG:     ST. BERNARD SOFTWARE INC. PARTNERS FOR GROWTH II, L.P.    
By  /s/ Vincent A. Rossi                             By  /s/ Andrew W.
Kahn                                   
President or Vice President
    Name  Andrew W. Kahn By  /s/ Vincent A. Rossi                              
Secretary or Ass't Secretary
Title:  Manager, Partners for Growth II, LLC
Its General Partner

 
 
 
 
 
Signature Page to Schedule to Loan and Security Agreement
 
-25-

--------------------------------------------------------------------------------


 
Exhibit A to Loan and Security Agreement
 
Section 8—"Permitted Indebtedness"—Other Existing Permitted Indebtedness:
 
Section 8—"Permitted Investments"Other Existing Permitted Investments:
 